         Case 1:19-cv-01235-APM Document 17 Filed 11/27/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                           )
DENISE PRICE,                              )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   ) C.A. No. 19-cv-1235-APM
                                           )
OFFICER JOSEPH GUPTON, et al.,             )
                                           )
            Defendants.                    )
__________________________________________ )

     DEFENDANTS’ CONSENT MOTION TO EXTEND THE FACT DISCOVERY
                            DEADLINE

       Defendants District of Columbia and Joseph Gupton hereby move this Court for an order

extending the deadline to complete fact discovery until January 2, 2019. The purpose of this

motion is to allow the Defendants to take Plaintiff’s deposition and to allow additional time to

complete fact discovery. Under the current scheduling order [ECF # 16], fact discovery closes on

December 2, 2019. However, expert discovery does not close until March 23, 2020. The parties

have agreed on December 12, 2019 as the date for Plaintiff’s deposition. Additionally, the parties

are resolving discussions about outstanding written discovery. A thirty-day extension of the fact

discovery deadline will not interfere was any other deadline currently set.

       Undersigned counsel, Assistant Attorney General David A. Jackson, will not be available

to take Plaintiff’s deposition before the December 2, 2019, fact discovery deadline because counsel

will be on pre-approved leave in the Boston area over the Thanksgiving holiday from November

25, 2019 through December 2, 2019. The earliest date when counsel for Plaintiff and Defendant

are available is December 12, 2019. Additionally, undersigned counsel’s very active caseload

made it difficult to schedule Plaintiff’s deposition earlier. Additionally, the parties have been
         Case 1:19-cv-01235-APM Document 17 Filed 11/27/19 Page 2 of 3



conferring regarding outstanding discovery, and request additional time to confirm that these

issues are fully resolved. This is the second request for an extension of the discovery deadline, but

as stated above, this is only a request for a short extension and no other deadline will be affected.

There is good cause to grant this motion which is filed prior to the expiration of the fact discovery

deadline. Fed. R. Civ. P. 6(b)(1)(A). Accordingly, the Defendants ask that this Court to extend

the fact deadline discovery until January 2, 2019.

                                              Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              CHAD COPELAND
                                              Deputy Attorney General
                                              Civil Litigation Division

                                              /s/Michael K. Addo
                                              MICHAEL ADDO [#1008971]
                                              Chief, Civil Litigation Division, Section IV

                                              /s/David A. Jackson
                                              DAVID A. JACKSON [471535]
                                              Assistant Attorney General
                                              Office of the Attorney General
                                              441 Fourth Street, NW, Suite 630 South
                                              Washington, D.C. 20001
                                              (202) 724-6618
                                              (202) 741-8999 (fax)
                                              davida.jackson@dc.gov




                                                 2
         Case 1:19-cv-01235-APM Document 17 Filed 11/27/19 Page 3 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
DENISE PRICE,                              )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   ) C.A. No. 19-cv-1235-APM
                                           )
OFFICER JOSEPH GUPTON, et al.,             )
                                           )
            Defendants.                    )
__________________________________________ )

                                      PROPOSED ORDER

       Upon consideration of Defendants Consent Motion to Extend the Fact Discovery

Deadline, the consent of counsel for Plaintiff, and the entire record herein, it is the _____ day of

__________, 2019:

       ORDERED that the Defendants’ motion is hereby GRANTED; and it is

       ORDERED that fact discovery is extended until January 2, 2019.

       So Ordered.



                                              ___________________________
                                              Judge Amit P. Mehta
                                              United States District Court
                                              for the District of Columbia
